Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 09 June 2021.
Claims 1-15 are pending. Claims 1 is amended. Claims 16-21 are cancelled.
Claim objections are withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 -10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperberg et al. (US 2003/0070620 A1 hereinafter “Cooperberg”) in view of Yamawaku et al. (US 2016/0126065 A1 hereinafter “Yamawaku”), Tsubota et al.(US 2016/0155630 A1 hereinafter “Tsubota”), Nishimura et al. (US 2010/0269980 A1 hereinafter “Nishimura”), Askarinam et al. (US 2003/0037879 A1 hereinafter “Askarinam”) and further substantiated by Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”).
Regarding claim 1
a chamber (comprising processing chamber 10, Fig. 1, paragraph [0035]) configured to accommodate a target substrate (comprising substrate 13, Fig. 1, paragraph [0035]);
 a dielectric window (comprising dielectric window 20, Fig. 1) forming an upper portion of the chamber (paragraph [0035]);
a gas supplier (comprising gas injector 22, Fig. 1, 2a-2c) configured to supply a processing gas into the chamber (comprising 10, Fig. 1) from an upper portion of the chamber (paragraph [0033], [0035]); 
an antenna (comprising 18, Fig. 1) provided above the chamber to surround the gas supplier (comprising 22, Fig. 1) and configured to generate plasma of the processing gas in the chamber by supplying a high frequency power into the chamber (paragraph [0035]);
and a power supplier (comprising RF source and associated matching circuitry 19, Fig. 1, paragraph [0035]) configured to supply a high frequency power to the antenna (comprising 18, Fig. 1), wherein the antenna is provided around the gas supplier (comprising 22, Fig. 1) to surround the gas supplier (22, Fig. 1);
Cooperberg does not explicitly teach wherein the antenna includes: an inner coil provided around the gas supplier to surround the gas supplier; and an outer coil provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil; wherein one of the inner coil and the outer coil is configured such that both ends of a wire forming said one coil (i.e. one of the inner coil or the outer coil) are opened; power is supplied from the power supplier to a central point along the wire; the wire is grounded near the central point; and said one coil (i.e. one of the inner coil or the outer coil) resonates at a wavelength that is a half of a wavelength of the high frequency power supplied from the power supplier, and the other one of the inner coil and the outer coil is configured such that both ends of a wire forming 
However, Yamawaku teaches a plasma processing apparatus (abstract, Fig. 1) including an inner coil (comprising absorbing coil 542, Fig. 1, 2, 4, paragraph [0042]-[0044]) and an outer coil (comprising helical antenna 541, Fig. 1, 2, 4, paragraph [0029]) wherein the outer coil (comprising 541, Fig. 1, 2, 4) surrounds the inner coil (comprising 542, Fig. 1, 2, 4)[note: outer coil 541 surrounds the inner coil 542 from both an outside and an inner side of the inner coil 542 as understood from Fig. 1, 2, 4; the claim limitations do not specify specifically how the outer coil surrounds the inner coil] and the outer coil (i.e. “the one coil”, comprising 541, Fig. 1, 2, 4) is configured such that both ends of a wire forming the outer coil is opened (paragraph [0049]); power supplied from the power supplier (comprising high frequency power supply 61, Fig. 1, 2,4, paragraph [0032]) to a central (i.e. not at the open ends) point (as understood from Fig. 2) along the wire; the wire (forming the outer coil) is grounded near the central (i.e. not at the open ends) point (as understood from Fig. 2) ; and the outer coil (i.e. “the one coil”, comprising 541, Fig. 1 and 2 ) resonates at a wavelength that is a wavelength corresponding to the high frequency power supplied from the power supplier (61, Fig. 1 and 2) (paragraph [0033]-[0036], [0048]-[0049]); and the inner coil (i.e. “the other one” coil; comprising 542, Fig. 1, 2, 4) is configured such that both ends of a wire forming the inner coil (i.e. “the other coil”, comprising 542, Fig. 1, 2, 4) are connected through a capacitor (comprising 65, Fig. 2 and 4, paragraph [0056]). Yamawaku further teaches that such a configuration can enable controlling plasma density distribution in the plasma processing apparatus (paragraph [0088]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/provide the antenna to include an inner coil (Yamawaku: absorbing coil 542, Fig. 1, 2, 4); to configure/provide the antenna to include an outer coil (Yamawaku: 541, Fig. 1, 2, 4) provided around the inner coil to surround the inner coil; wherein one of the inner coil and the outer coil is configured such that both ends of a wire forming said 
Cooperberg in view of Yamawaku as applied above do not explicitly teach that said one coil resonates at a wavelength that is half a wavelength of the high frequency power supplied from the power supplier, the inner coil is provided around the gas supplier to surround the gas supplier and the outer coil is provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil.
However, Tsubota teaches that a length of a resonance coil 432 used for plasma generation can be selected to a length equivalent to an integral multiple of one wavelength, half wavelength, or ¼ wavelength of a specified frequency of power supplied from a high frequency power supply. Tsubota further teaches that the frequency and resonance coil length used may be appropriately selected depending on desired plasma generation condition (paragraph [0030]).
Further, Nishimura teaches configuring an outer coil (comprising 142B, Fig. 2) to resonate at ½ wavelength mode (paragraph [0067], [0070]). Nishimura further teaches that such a configuration can enable stable and high density plasma generation (paragraph [0080], [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure said one coil (i.e. outer coil 541, Fig. 2 as taught by Yamawaku) to resonate at a wavelength that is half a wavelength of the high frequency power supplied from the power supplier (i.e. select/configure an electrical length of the outer coil 541 of Yamawaku Fig. 2 
Cooperberg in view of Yamawaku, Tsubota, and Nishimura as applied above do not explicitly teach the inner coil is provided around the gas supplier to surround the gas supplier and the outer coil is provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil.
However, Askarinam teaches a plasma processing apparatus (abstract, Fig. 1-3) including an inner coil (comprising inner coil 226b, Fig. 3, paragraph [0025]) provided around the gas supplier (comprising gas feed assembly 220 including gas feed tube 304, Fig. 3, paragraph [0020],[0026]) to surround the gas supplier, and an outer coil (comprising outer coil 226a, Fig. 3, paragraph [0025]) is provided around a gas supplier (comprising gas feed assembly 220 including gas feed tube 304, Fig. 3, paragraph [0020],[0026]) and an inner coil (comprising inner coil 226b, Fig. 3, paragraph [0025]) to surround the gas supplier and the inner coil (comprising 226b, Fig. 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner coil to be provided around the gas supplier to surround the gas supplier and to configure the outer coil to surround the inner coil and the gas supplier in view of teachings of Askarinam in the apparatus of Cooperberg in view of Yamawaku, Tsubota, and Nishimura as a known suitable alternative arrangement of an antenna having inner and outer coils with respect to a central gas supplier to enable accommodating a gas supplier positioned in a central ceiling portion for uniform plasma processing in a plasma processing apparatus.
Regarding limitation “the other coil is inductively coupled with said one coil” is considered an intended use limitation. Since Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the structural limitations including an inner coil (i.e. “the other coil”, Yamawaku: comprising 542, Fig. 1 and 2) and outer coil (i.e. “one coil”; Yamawaku: comprising 541, Fig. 1 and 2 ) having the structure required in the claim 1 and further in light of teachings of/substantiated by Yamazawa ‘902 that a floating coil (70, Fig. 5) having a variable capacitor (i.e. corresponding to inner coil having variable capacitor at both ends) is capable of being coupled to an RF antenna 54, Fig. 5 (i.e. corresponding to outer coil) via electromagnetic induction (i.e. inductively coupled) (paragraph [0103]); thus, the inner and outer coils are considered capable of being inductively coupled and meeting this intended use limitation. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Regarding claim 2, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 and Yamawaku further teaches  that the one (i.e. outer) coil (541, Fig. 1 and 2) is wound two or more turns in a substantially spiral shape (i.e. helical or vortex, Fig. 1 and 2, paragraph [0031]); the other (i.e. inner) coil (542, Fig. 1 and 2) is formed in a substantially circular ring shape (i.e. annular coil, Fig. 1 and 2, paragraph [0054]); and said one (i.e. outer) coil (541, Fig. 1 and 2) and the other (i.e. inner) coil (542, Fig. 1 and 2) are arranged such that an outer shape of said one (i.e. outer) coil and an outer shape of the other (i.e. inner) coil (542, Fig. 1 and 2) form concentric circles (as understood from Fig. 1 and 2).
Regarding claim 3, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 and 2 including a gas supplier 
Regarding claim 4, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 and Yamawaku further teaches wherein said one (i.e. outer) coil (541, Fig. 1 ,2, 4) and the other (i.e. inner) coil (542, Fig. 1, 2, 4) are arranged above the dielectric window (53, Fig. 1 and 4), and a distance between a plane including said one (i.e. outer) coil (541, Fig. 4) and a lower surface of the dielectric window (53, Fig. 4) is different from a distance between a plane including the other (i.e. inner) coil (542, Fig. 4) and the lower surface of the dielectric window (53, Fig. 1 and 4) (claim 9-12).
Regarding claim 5,
Regarding claim 6, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 above including a power supplier (Cooperberg: 19, Fig. 1; Yamawaku: 61, Fig. 1,2,4). 
Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above do not explicitly teach that the power supplier allows a frequency of the high frequency power supplied to the antenna to be variable.
However, Yamawaku further teaches a power supplier allows a frequency of the high frequency power supplied to the antenna to be variable (paragraph [0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the power supplier to allow a frequency of high frequency power supplied to the antenna to be variable in view of teachings of Yamawaku in the apparatus of Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as a known suitable alternative configuration of a power supplier to enable adjusting the frequency applied to the antenna to optimize plasma processing.
Regarding claim 7, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 above and Yamawaku further teaches wherein the capacitor (65, Fig. 1, 2, 4) provided at the other (i.e. inner) coil (542, Fig. 1, 2, 4) is a variable capacitance capacitor (paragraph [0055], [0058][0079]).
Regarding claim 8, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 above and Cooperberg further teaches wherein a flow path (as understood in view of Fig. 2c) through which the processing gas supplied to the chamber flows is formed in the gas supplier (22, Fig. 2c), and a pressure in the flow path is higher than a pressure in the chamber (paragraph [0048]).
Regarding claim 9, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 above and Cooperberg further teaches wherein the gas supplier (comprising 22, Fig. 2a-2c) includes protruding part that is a 
Regarding claim 10, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 1 above and Cooperberg further teaches a conductive shielding member (comprising conducting shield 40 and 40’, Fig. 2c) is provided at the gas supplier (22, Fig. 2c) to surround a space through which the processing gas passes (paragraph [0040]).
Regarding claim 12, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam applied above teach all of the limitations of claim 10 above and Cooperberg further teaches wherein the shielding member (comprising 40 and 40’, Fig. 2c) is formed in a plate shape (i.e. 40 is considered to be a cylindrical shell plate as understood from Fig. 2C; “plate shape” is interpreted broadly to mean a thin sheet like shape)(paragraph [0040]). Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Regarding claim 13,
Regarding claim 14, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 10 above and Cooperberg further teaches wherein the shielding member (comprising 40 and 40’, Fig. 2c) is formed in a rod shape. Since Cooperberg teaches that shielding (comprising 40 and 40’, Fig. 2c) is an annular cylindrical shape (paragraph [0040], a cylindrical shape is considered to be a “rod shape” wherein “rod shape” is interpreted to mean an elongated shape. Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperberg et al. (US 2003/0070620 A1 hereinafter “Cooperberg”) in view of Yamawaku et al. (US 2016/0126065 A1 hereinafter “Yamawaku”), Tsubota et al.(US 2016/0155630 A1 hereinafter “Tsubota”), Nishimura et al. (US 2010/0269980 A1 hereinafter “Nishimura”), Askarinam et al. (US 2003/0037879 A1 hereinafter “Askarinam”) and further substantiated by Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) as applied to claims 1 -10, 12-14 and further in view of McMillin et al. (US 6,013,155 hereinafter “McMillin”).
Regarding claim 11, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as applied above teach all of the limitations of claim 10 above including a conductive shielding member (Cooperberg: 40 and 40’, Fig. 2c) but does not explicitly teach wherein a lower end of the shielding member is positioned below the lower surface of the dielectric window.
However, McMillin teaches a plasma processing apparatus (Fig. 2a and 18) including a shielding member (comprising inner metallic liner or sleeve 255, Fig. 20) having a lower end positioned below a lower surface of the dielectric window (155, Fig. 20, col 6 line 36-37) to suppress plasma formation (col 16 line 60-66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shielding member to have a lower end positioned below a lower surface of the dielectric window in view of teachings of McMillin in the apparatus of Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as a known suitable alternative configuration of a shielding member for a gas supplier in a plasma processing apparatus to enable preventing plasma formation in the gas supplier.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperberg et al. (US 2003/0070620 A1 hereinafter “Cooperberg”) in view of Yamawaku et al. (US 2016/0126065 A1 hereinafter “Yamawaku”), Tsubota et al.(US 2016/0155630 A1 hereinafter “Tsubota”), Nishimura et al. (US 2010/0269980 A1 hereinafter “Nishimura”), Askarinam et al. (US 2003/0037879 A1 hereinafter “Askarinam”) and further substantiated by Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) as applied to claims 1 -10, 12-14 and further in view of Tanaka (US 2013/0206338 A1).
Regarding claim 15, Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam teaches all of the limitations of claim 9 as applied above including a gas supplier (Cooperberg:22, Fig. 1, 2a-2c ) having a first injection port (Cooperberg: comprising 24, Fig. 2a and 2b, not labelled in Fig. 2c ) and a second injection port (Cooperberg: comprising 26, Fig. 2a and 2b, not labelled in Fig. 2c) but does not explicitly teach wherein at least a part of the space in the gas supplier through which the processing gas flows is bent to prevent formation of a linear path extending from the first injection port and the second injection port to an upper end of the gas supplier.
However, Tanaka teaches a plasma processing apparatus (abstract, tittle) including a gas supplier (comprising gas inlet opening 70, gas supply line 71, gas supply source 72, gas flow path 62, gas diffusion rooms 54 and 55, and gas holes 56, Fig. 1, paragraph [0048]) and providing a space in a gas supply flow path (comprising 62, Fig. 2, 4, 5, 6) that is bent (comprising 63, Fig. 2, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gas flow path within the gas supplier to have a bent to prevent formation of linear path from both ends of the flow path (i.e. “from the first injection port and the second injection port to an upper end of the gas supplier”) in view of teachings of Tanaka in the apparatus of Cooperberg in view of Yamawaku, Tsubota, Nishimura, and Askarinam as a known suitable alternative configuration of a gas flow path in a gas supplier to enable a large pressure drop to prevent electric discharge within the flow path (Tanaka: paragraph [0017]-[0019]).
Claim 1 -10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku et al. (US 2016/0126065 A1 hereinafter “Yamawaku”) in view of Tsubota et al.(US 2016/0155630 A1 hereinafter “Tsubota”), Nishimura et al. (US 2010/0269980 A1 hereinafter “Nishimura”), Cooperberg et al. (US 2003/0070620 A1 hereinafter “Cooperberg”) Askarinam et al. (US 2003/0037879 A1 hereinafter “Askarinam”) and further substantiated by Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”).
Regarding claim 1, Yamawaku teaches a plasma processing apparatus (abstract, Fig. 1) comprising:
 a chamber (comprising 10, Fig. 1, paragraph [0020]) configured to accommodate a target substrate (wafer W, Fig. 1, paragraph [0021]);
 a dielectric window (comprising 53, Fig. 1, 2, 4) forming an upper portion of the chamber (comprising 10,Fig. 1);
 a gas supplier (comprising processing gas supply passage way 41, processing gas supply holes 42, Fig. 1, paragraph [0026]) configured to supply a processing gas from an 
 an inner coil (comprising absorbing coil 542, Fig. 1, 2, 4, paragraph [0042]-[0044]) and an outer coil (comprising helical antenna 541, Fig. 1, 2, 4, paragraph [0029]) wherein the outer coil (comprising 541, Fig. 1, 2, 4) surrounds the inner coil (comprising 542, Fig. 1, 2, 4)[note: outer coil 541 surrounds the inner coil 542 from both an outside and an inner side of the inner coil 542 as understood from Fig. 1, 2, 4; the claim limitations do not specify specifically how the outer coil surrounds the inner coil] and the outer coil (i.e. “the one coil”, comprising 541, Fig. 1, 2, 4) is configured such that both ends of a wire forming the outer coil is opened (paragraph [0049]); 
power supplied from the power supplier (comprising high frequency power supply 61, Fig. 1, 2,4, paragraph [0032]) to a central (i.e. not at the open ends) point (as understood from Fig. 2) along the wire; the wire (forming the outer coil) is grounded near the central (i.e. not at the open ends) point (as understood from Fig. 2) ; and the outer coil (i.e. “the one coil”, comprising 541, Fig. 1 and 2 ) resonates at a wavelength that is a wavelength corresponding to the high frequency power supplied from the power supplier (61, Fig. 1 and 2) (paragraph [0033]-[0036], [0048]-[0049]); and the inner coil (i.e. “the other one” coil; comprising 542, Fig. 1, 2, 4) is configured such that both ends of a wire forming the inner coil (i.e. “the other coil”, comprising 542, Fig. 1, 2, 4) are connected through a capacitor (comprising 65, Fig. 2 and 4, paragraph [0056]). 
Yamawaku does not explicitly teach that said one coil (i.e. outer coil) resonates at a wavelength that is half of a wavelength of the high frequency power supplied from the power supplier, an inner coil is provided around the gas supplier to surround the gas supplier; and an outer coil provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil.
However, Tsubota teaches that a length of a resonance coil 432 used for plasma generation can be selected to a length equivalent to an integral multiple of one wavelength, half wavelength, or ¼ wavelength of a specified frequency of power supplied from a high frequency power supply. Tsubota further teaches that the frequency and resonance coil length used may be appropriately selected depending on desired plasma generation condition (paragraph [0030]).
Further, Nishimura teaches configuring an outer coil (comprising 142B, Fig. 2) to resonate at ½ wavelength mode (paragraph [0067], [0070]). Nishimura further teaches that such a configuration can enable stable and high density plasma generation (paragraph [0080], [0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure said one coil (i.e. outer coil 541, Fig. 2 as taught by Yamawaku) to resonate at a wavelength that is half a wavelength of the high frequency power supplied from the power supplier (i.e. select/configure an electrical length of the outer coil 541 of Yamawaku Fig. 2 to enable half wavelength mode resonance plasma generation) in view of teachings of Tsubota and Nishimura in the apparatus of Yamawaku as a known suitable alternative configuration of an outer antenna coil to obtain a desired plasma generation condition (Tsubota: paragraph [0030]) and enabling stable and high density plasma generation (Nishimura: paragraph [0080]-[0081]).
Yamawaku in view of Tsubota, and Nishimura as applied above do not explicitly teach the inner coil is provided around the gas supplier to surround the gas supplier and the outer coil is provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil.
However, Cooperberg teaches a gas supplier comprising a cylindrical gas injector (comprising 22, Fig. 1, 2a-2c, paragraph [0033], [0035]) configured to supply a processing gas from an upper portion of the chamber into the chamber and is configured to enable modification of gas delivery to independently adjust gas flow to multiple zones in the chamber (abstract); and  
Additionally, Askarinam teaches a plasma processing apparatus (abstract, Fig. 1-3) including an inner coil (comprising inner coil 226b, Fig. 3, paragraph [0025]) provided around the gas supplier (comprising gas feed assembly 220 including gas feed tube 304, Fig. 3, paragraph [0020],[0026]) to surround the gas supplier and an outer coil (comprising outer coil 226a, Fig. 3, paragraph [0025]) is provided around a gas supplier (comprising gas feed assembly 220 including gas feed tube 304, Fig. 3, paragraph [0020],[0026]) and an inner coil (comprising inner coil 226b, Fig. 3, paragraph [0025]) to surround the gas supplier and the inner coil (comprising 226b, Fig. 3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gas supplier as taught by Cooperberg (i.e. either add the gas supplier 22 of Cooperberg to the apparatus of Yamawaku or replace the gas supplier (41, 42, Fig. 1) of Yamawaku with the gas supplier 22 of Cooperberg) in the apparatus of Yamawaku as a known suitable alternative configuration of a gas supplier which would enable independent adjustment of the gas flow to multiple zones in the chamber (Cooperberg: abstract) and it would further be obvious to arrange the inner coil (541, Fig. 1, 2, 4) and outer coil (541, Fig. 1, 2, 4) of Yamawaku such that the inner coil is provided around the gas supplier to surround the gas supplier and to configure the outer coil to surround the inner coil and a gas supplier in view of teachings of  Cooperberg and Askarinam in the apparatus of Yamawaku in view of Tsubota and Nishimura as an alternative configuration of an antenna and gas supplier to enable accommodating a gas supplier positioned in a central ceiling portion of a plasma chamber for uniform plasma processing.
Regarding limitation “the other coil is inductively coupled with said one coil” is considered an intended use limitation. Yamawaku in view of Tsubota, Nishimura, Cooperberg, 
Regarding claim 2, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 and Yamawaku further teaches  that the one (i.e. outer) coil (541, Fig. 1 and 2) is wound two or more turns in a substantially spiral shape (i.e. helical or vortex, Fig. 1 and 2, paragraph [0031]); the other (i.e. inner) coil (542, Fig. 1 and 2) is formed in a substantially circular ring shape (i.e. annular coil, Fig. 1 and 2, paragraph [0054]); and said one (i.e. outer) coil (541, Fig. 1 and 2) and the other (i.e. inner) coil (542, Fig. 1 and 2) are arranged such that an outer shape of said one (i.e. outer) coil and an outer shape of the other (i.e. inner) coil (542, Fig. 1 and 2) form concentric circles (as understood from Fig. 1 and 2).
Regarding claim 3, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 and 2 including a gas supplier (Cooperberg: 22, Fig. 1 and 2c) wherein Cooperberg teaches that the gas supplier has a substantially cylindrical shape (paragraph [0033], [0035]). Further it would be obvious when 
Regarding claim 4, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 and Yamawaku further teaches wherein said one (i.e. outer) coil (541, Fig. 1 ,2, 4) and the other (i.e. inner) coil (542, Fig. 1, 2, 4) are arranged above the dielectric window (53, Fig. 1 and 4), and a distance between a plane including said one (i.e. outer) coil (541, Fig. 4) and a lower surface of the dielectric window (53, Fig. 4) is different from a distance between a plane including the other (i.e. inner) coil (542, Fig. 4) and the lower surface of the dielectric window (53, Fig. 1 and 4) (claim 9-12).
Regarding claim 5, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 and 4 and Yamawaku further teaches that the said one coil is the outer coil (541, Fig. 1, 2, 4), and the other coil is the inner coil (542, Fig. 1, 2, 4) and Yamawaku further teaches an embodiment wherein the distance between the plane including the inner coil (542, Fig. 1, 2) and the lower surface of the dielectric window (53, Fig. 1) is shorter than the distance between the plane including the outer coil (541, Fig. 1, 2) and the lower surface of the dielectric window (in other words the inner coil is below the outer coil and is closer to the dielectric window as disclosed in paragraph [0075]).
Regarding claim 6
Regarding claim 7, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 above and Yamawaku further teaches wherein the capacitor (65, Fig. 1, 2, 4) provided at the other (i.e. inner) coil (542, Fig. 1, 2, 4) is a variable capacitance capacitor (paragraph [0055], [0058][0079]).
Regarding claim 8, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 above and Cooperberg further teaches wherein a flow path (as understood in view of Fig. 2c) through which the processing gas supplied to the chamber flows is formed in the gas supplier (22, Fig. 2c), and a pressure in the flow path is higher than a pressure in the chamber (paragraph [0048]).
Regarding claim 9, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 above and Cooperberg further teaches wherein the gas supplier (comprising 22, Fig. 2a-2c) includes protruding part that is a lower part of the gas supplier and protrudes into the chamber from the lower surface of the dielectric window (comprising 20, Fig. 1, 2a-2c); a first injection port (comprising 24, Fig. 2a and 2b, not labelled in Fig. 2c) provided at the protruding part and configured to inject the processing gas in a downward direction (paragraph [0038]), and a second injection port (comprising 26, Fig. 2a and 2b, not labelled in Fig. 2c) provided at the protruding part and configured to inject the processing gas in a horizontal direction or in an obliquely downward direction (paragraph [0038]).
Regarding claim 10, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 1 above and Cooperberg further teaches a conductive shielding member (comprising conducting shield 40 and 40’, Fig. 2c) is provided at the gas supplier (22, Fig. 2c) to surround a space through which the processing gas passes (paragraph [0040]).
Regarding claim 12 Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam applied above teach all of the limitations of claim 10 above and Cooperberg further 
Regarding claim 13, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 10 above and Cooperberg further teaches wherein the shielding member (comprising 40 and 40’, Fig. 2c) is a metal film formed on an outer wall of the gas supplier (paragraph [0040]).
Regarding claim 14, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 10 above and Cooperberg further teaches wherein the shielding member (comprising 40 and 40’, Fig. 2c) is formed in a rod shape. Since Cooperberg teaches that shielding (comprising 40 and 40’, Fig. 2c) is an annular cylindrical shape (paragraph [0040], a cylindrical shape is considered to be a “rod shape” wherein “rod shape” is interpreted to mean an elongated shape. Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku et al. (US 2016/0126065 A1 hereinafter “Yamawaku”) in view of Tsubota et al.(US 2016/0155630 A1 hereinafter “Tsubota”), Nishimura et al. (US 2010/0269980 A1 hereinafter “Nishimura”), Cooperberg et al. (US 2003/0070620 A1 hereinafter “Cooperberg”) Askarinam et al. (US 2003/0037879 A1 hereinafter “Askarinam”) and further substantiated by Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) as applied to claims 1 -10, 12-14 and further in view of McMillin et al. (US 6,013,155 hereinafter “McMillin”).
Regarding claim 11, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as applied above teach all of the limitations of claim 10 above including a conductive shielding member (Cooperberg: 40 and 40’, Fig. 2c) but does not explicitly teach wherein a lower end of the shielding member is positioned below the lower surface of the dielectric window.
However, McMillin teaches a plasma processing apparatus (Fig. 2a and 18) including a shielding member (comprising inner metallic liner or sleeve 255, Fig. 20) having a lower end positioned below a lower surface of the dielectric window (155, Fig. 20, col 6 line 36-37) to suppress plasma formation (col 16 line 60-66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shielding member to have a lower end positioned below a lower surface of the dielectric window in view of teachings of McMillin in the apparatus of Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam as a known suitable alternative configuration of a shielding member for a gas supplier in a plasma processing apparatus to enable preventing plasma formation in the gas supplier.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaku et al. (US 2016/0126065 A1 hereinafter “Yamawaku”) in view of Tsubota et al.(US 2016/0155630 A1 hereinafter “Tsubota”), Nishimura et al. (US 2010/0269980 A1 hereinafter “Nishimura”), Cooperberg et al. (US 2003/0070620 A1 hereinafter “Cooperberg”) Askarinam et al. (US 2003/0037879 A1 hereinafter “Askarinam”)and further substantiated by Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) as applied to claims 1 -10, 12-14 and further in view of Tanaka (US 2013/0206338 A1).
Regarding claim 15, Yamawaku in view of Tsubota, Nishimura, Cooperberg, and Askarinam teaches all of the limitations of claim 9 as applied above including a gas supplier (Cooperberg:22, Fig. 1, 2a-2c ) having a first injection port (Cooperberg: comprising 24, Fig. 2a and 2b, not labelled in Fig. 2c ) and a second injection port (Cooperberg: comprising 26, Fig. 2a and 2b, not labelled in Fig. 2c) but does not explicitly teach wherein at least a part of the space in the gas supplier through which the processing gas flows is bent to prevent formation of a linear path extending from the first injection port and the second injection port to an upper end of the gas supplier.
However, Tanaka teaches a plasma processing apparatus (abstract, tittle) including a gas supplier (comprising gas inlet opening 70, gas supply line 71, gas supply source 72, gas flow path 62, gas diffusion rooms 54 and 55, and gas holes 56, Fig. 1, paragraph [0048]) and providing a space in a gas supply flow path (comprising 62, Fig. 2, 4, 5, 6) that is bent (comprising 63, Fig. 2, 4, 5, 6) to prevent formation of a linear path extending from a bottom to a top of a gas flow path (62, Fig. 2, 4, 5, 6) in order to create a large pressure drop between both ends of the gas flow path to prevent electric discharge (paragraph [0017]-[0019],[0046], [0063]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gas flow path within the gas supplier to have a bent to prevent formation of linear path from both ends of the flow path (i.e. “from the first injection port and the second injection port to an upper end of the gas supplier”) in view of teachings of Tanaka in the apparatus of Yamawaku in view of  Tsubota, Nishimura, Cooperberg and Askarinam as a known suitable alternative configuration of a gas flow path in a gas supplier to enable a large pressure drop to prevent electric discharge within the flow path (Tanaka: paragraph [0017]-[0019]).
Response to Arguments
Applicant’s arguments filed 09 June 2021
Applicant argues (remarks page 10) regarding claim 1 that Yamawaku does not teach features 7-2 “an outer coil provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil.” More specifically, Applicant argues that Yamawaku does not teach that the outer coil 541 surrounds inner coil 542 (remarks page 10 line 1-10).
Examiner respectfully disagrees and further explains that the claim limitation “an outer coil provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil” requires that the outer coil surrounds both the gas supplier and the inner coil but does not specify specifically how the outer coil surrounds the inner coil and gas supplier. Yamawaku teaches that the outer coil 541 surrounds the inner coil 542 from an inner side and from an outer side at understood from Fig. 2. Furthermore “surround” as defined by Merriam-Webster dictionary means “enclose on all sides.” Additionally, Cooperberg teaches an antenna (comprising 18, Fig. 1) provided above the chamber to surround the gas supplier (comprising 22, Fig. 1) and configured to generate plasma of the processing gas in the chamber by supplying a high frequency power into the chamber (paragraph [0035]). Askarinam further teaches an antenna arrangement wherein an outer coil surrounds both the inner coil and gas supplier (see Fig.3 of Askarinam). It would be obvious to configure/arrange the antenna of Yamawaku such that the inner coil is provided around the gas supplier to surround the gas supplier and to configure the outer coil to surround the inner coil and a gas supplier in view of teachings of Cooperberg and Askarinam as a known suitable alternative arrangement of an antenna having inner and outer coils with respect to a central gas supplier to enable uniform plasma processing in a plasma processing apparatus.
Applicant argues (remarks page 10 line 13-19) regarding independent claim 1 that Yamawaku fails to teach feature 8-4 "said one coil resonates at a wavelength that is half of a wavelength of the high frequency power supplied from the power supplier."
Examiner responds to applicant's arguments against the references (Yamawaku) individually, one cannot show nonobviousness by attacking references individually where the 
Applicant argues (remarks page 10-11) regarding independent claim 1 that Ashkarinam even if combined with Cooperberg or Yamawaku would result in a totally different antennal structure.
Examiner responds and further clarifies regarding teachings of Ashkarinam and combination with Cooperberg and Yamawaku: with respect to the combination with Cooperberg as the base reference, Cooperberg already teaches a gas supplier with a coil surrounding the gas supplier but does not teach a plasma generation configuration having an inner and an outer coil. Yamawaku teaches the structure of an inner and outer coil and modified in light of teachings of Tsubota and Nishimura to resonate at 1/2 wavelength as required in claim 1 as detailed above in 
Applicant argues (remarks page 11) regarding independent claim 1 that Tsubota fails to disclose feature 7-2 "an outer coil provided around the gas supplier and the inner coil to surround the gas supplier and the inner coil" and if one were to modify the remaining references in view of teachings of Tsubota, the claimed combination would not result.
Examiner responds to applicant's arguments against the references (Tsubota) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Tsubota is not cited to teach the arrangement of the inner and outer coil with respect to the gas supplier. Tsubota is cited to teach that the length of an antenna can be selected to a length equivalent to an integral multiple of one wavelength, half wave length or 1/4 wavelength of a specified frequency of power supplied from a high frequency power supply depending on desired plasma generation condition (paragraph [0030]). See also response to arguments paragraph 77 above regarding discussion of combination of teachings of Tsubota, Nishimura, and Askarinam.
Applicant argues (remarks page 11) regarding independent claim 1 that the office action fails to explain how or why, absent Applicant's disclosure, one would slice only part of Tsubota while disregarding other parts of Tsubota's coil teachings to modify only part of the coil teachings of the other references while somehow retaining other parts of the coil teachings of the other references (Yamawaku and Cooperberg).
Examiner responds to arguments regarding Tsubota and claim 1, that Tsubota is cited to teach that the length of an antenna can be selected to a length equivalent to an integral multiple of one wavelength, half wave length or 1/4 wavelength of a specified frequency of power supplied from a high frequency power supply depending on desired plasma generation condition (paragraph [0030]). Additionally, Nishimura teaches configuring an outer coil to resonate at 1/2 wavelength mode (paragraph [0067], [0070]) and further teaches such a configuration can enable stable and high density plasma generation (paragraph [0080], [0081]). In other words, Tsubota and Nishimura establish that the length of resonating plasma generating antenna is an adjustable result-effective variable affecting the plasma generation condition, i.e. processing conditions. It would be obvious to configure said one coil (i.e. outer coil 541, Fig. 2 as taught by Yamawaku) to resonate at a wavelength that is half a wavelength of the high frequency power supplied from the power supplier (i.e. select/configure an electrical length of the outer coil 541 of Yamawaku Fig. 2 to enable half wavelength mode resonance plasma generation) in view of teachings of Tsubota and Nishimura in the apparatus of Yamawaku as a known suitable alternative configuration of an outer antenna coil to obtain a desired plasma generation condition (Tsubota: paragraph [0030]) and enabling stable and high density plasma generation (Nishimura: paragraph [0080]-[0081]).
Applicant argues (remarks page 12) regarding independent claim 1 that Nishimura fails to disclose feature 9 "the other one of the inner coil and the outer coil is configured such that both ends of a wire forming the other coil are connected through a capacitor and the other coil is inductively coupled with said one coil."
Regarding applicant's arguments against references (Nishimura) individually, Nishimura is not cited to teach limitation "the other one of the inner coil and the outer coil is configured such that both ends of a wire forming the other coil are connected through a capacitor and the other coil is inductively coupled with said one coil." Yamawaku is cited to teach limitation "the other one of the inner coil and the outer coil is configured such that both ends of a wire forming 
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 2-15 are also rejected.
Examiner notes that applicant may consider to further amend independent claim 1 to recite limitations that further describe the configuration of the inner coil, outer coil, and gas injector with respect to one another such as that shown in Fig. 3 and disclosed in page 19 line 17-page 20 line 9 of the original Specification to further distinguish the instant invention from the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716    

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716